May I begin, Sir, by congratulating you on your election as
President of the fifty-third session of the General Assembly.
I am confident that the skills and vast experience you have
acquired throughout your distinguished diplomatic career
will provide the guidance we need to guarantee the
successful outcome of the session. I must also recall the
valuable contribution of your predecessor, Mr. Hennadiy
Udovenko, to the work of the last session of the General
Assembly.
This year, 1998, has been a year of warning signals
and signs of hope. We have witnessed both setbacks and
strides forward in the quest for peace and international
security. In particular, we have witnessed great progress
towards the settlement of one of the longest and most
intractable conflicts — that of Northern Ireland. The Irish
peace agreement has proved to the world that it is never
too late to find answers to seemingly impossible
problems.
Unfortunately, wars, armed conflicts, acts of
terrorism and other forms of violence have shaken the
world during this last year and have had a negative
impact on international stability and security.
A party to all international treaties in the sphere of
the non-proliferation of weapons of mass destruction,
Armenia is deeply concerned about the possible
consequences of nuclear tests conducted by India and
Pakistan this year. We believe that as the Comprehensive
Nuclear-Test-Ban Treaty (CTBT) comes into force, it will
contribute substantially to the strengthening of
international security. Also, within the framework of the
Conference on Disarmament, Armenia supports drafting
agreements on the prohibition of the production of fissile
materials for nuclear weapons and other explosive
devices.
The United Nations plays a great role in different
aspects of international life, ranging from tackling global
environmental problems to combating organized crime
and illicit drug trafficking. In support of United Nations
activities in these spheres, Armenia actively participated
in the twentieth special session of the General Assembly.


We strongly believe that the illicit traffic in drugs and
psychotropic substances seriously jeopardizes the economic
prosperity and political stability of many countries and
regions of the world.
Armenia also actively participated in activities leading
to the establishment of the International Criminal Court,
since we attach great importance to the battle against
international crime, including the crime of genocide, crimes
against humanity and war crimes. Believing that the United
Nations should play the leading role in the formation of an
international anti-criminal strategy, Armenia supports the
idea of holding, in Vienna, in the year 2000, the tenth
United Nations Congress on Crime Prevention and
Treatment of Offenders.
Armenia unequivocally condemns all acts of terrorism
as acts that have no justification on political, ideological,
ethnic, religious or any other grounds. The recent terrorist
attacks in Kenya and the United Republic of Tanzania once
again show us the necessity for cooperation among all
countries to combat that evil. We call for the accession of
the maximum number of countries to universal conventions
against terrorism, and support the Russian proposal on a
United Nations convention for combating acts of nuclear
terrorism. Armenia likewise supports including on the
agenda of the fifty-third session of the General Assembly
issues dealing with the declaration by the United Nations of
a decade of international law, as well as events to be
organized in 1999 devoted to the hundredth anniversary of
the first International Peace Conference.
For the international community, this year marks the
fiftieth anniversary of the Universal Declaration of Human
Rights. The semi-centennial anniversary of the Declaration
enables the States Members of the United Nations to
conduct a review of human rights conditions in their own
countries and to identify ways further to develop the
foundations of democracy and to promote human and
national rights.
This year also marks the fiftieth anniversary of the
adoption of the Convention on the Prevention and
Punishment of the Crime of Genocide. It is well known that
the international community did not, at the time, duly
condemn the genocide of Armenians in the Ottoman
Empire in 1915, and that failure encouraged certain regimes
to commit new crimes of genocide. After the Holocaust, the
United Nations addressed the problem of genocide, defining
it as a crime against humanity, and adopted, on 9 December
1948, the aforementioned Convention. Despite that fact,
over the past five decades, crimes of genocide have been
committed in various parts of the world on more than one
occasion. The recent recognition and condemnation by
several parliaments of the genocide of Armenians
committed early in this century is evidence of an
increased understanding of the necessity to combat that
evil.
The General Assembly, upon the submission of
Armenia and five other Member States, included on the
agenda of this session an item on the fiftieth anniversary
of the genocide Convention. We hope that, by combining
its efforts in the struggle against the crime of genocide,
humanity will take a decisive step towards the elimination
of that crime in the next century.
Equality and mutually beneficial cooperation among
countries in the political and commercial-economic
spheres, based on free market principles, should become
an important factor for political stability in the third
millennium. We have no other choice. Armenia adheres
to this policy in all its dealings, from its approach to
cooperation with international organizations to the process
of becoming a member of the World Trade Organization.
We attach special significance to regional
cooperation, be it in the framework of the Commonwealth
of Independent States, the Black Sea Economic
Cooperation organization or the TRASECA project.
Armenia is sincerely open to such cooperation, although
we have to state with regret that the blockade imposed on
Armenia by Turkey and Azerbaijan is a serious obstacle
to such cooperation. It is obvious that the region?s vast
potential cannot be fully exploited if attempts are made to
isolate one of its constituents. Such attempts are doomed
to failure.
Another factor of concern for political-military
stability in the region is the gross violation by Azerbaijan
of the Treaty on Conventional Armed Forces in Europe.
In three categories of ground equipment identified in the
Treaty, our neighbour significantly surpasses the national
limits set by the Treaty.
Despite the potential threat to our security, since the
earliest days of our independence we have clearly and
unambiguously forsworn the development of weapons of
mass destruction and adhere to the principles of non-
proliferation of such weapons and of control over the
destabilizing accumulation of conventional arms.
The peaceful settlement of regional conflicts is one
of the most important safeguards of stability and peace in
our region, the Transcaucasus. Armenia is committed to
2


the ceasefire established in the Karabakh zone of conflict in
May 1994 and will assist in its rigorous maintenance. We
emphasize the contribution of the Minsk Group and of its
individual member States, both to the maintenance of the
ceasefire and to mediation.
Unfortunately, at present, the negotiation process is at
an impasse. We believe that the main reasons for this
impasse are the unclear definition of Nagorny Karabakh?s
status as a party to the negotiations; Azerbaijan?s refusal to
negotiate directly with the leaders of Nagorny Karabakh;
and its insistence on preconditions regarding the future
status of Nagorny Karabakh, which we believe must be
negotiated. The international community must make every
effort to overcome these obstacles.
In our opinion, given the intensity and specifics of the
Nagorny Karabakh conflict, its resolution demands
unconventional approaches based on the principle of equal
legal rights for the parties to the conflict, an end to the
enclave status of Nagorny Karabakh and the provision of
international security guarantees for its population. Armenia
is ready to move forward and calls on Azerbaijan to resume
negotiations without preconditions in order to reach a
comprehensive settlement for the Nagorny Karabakh
conflict.
The challenges that the international community faces
today are diverse and complicated. We are convinced that
only a reformed United Nations can cope successfully and
effectively with the increasing number of problems. This
holds true especially for the reform of the Security Council,
since the maintenance of peace and security throughout the
world depends on a Security Council that functions
effectively. We also call for deeper institutional reform of
the United Nations, including in the administrative-
budgetary sphere. We believe that the fulfilment by all
Member States of their financial obligations under the
United Nations Charter is indispensable if the
Organization?s acute financial crisis is to be overcome.
Despite serious economic hardships, Armenia will fulfil its
duties in this sphere. We need only recognize that a
stronger and reformed United Nations serves our common
interests.





